AMENDMENT TO MANUFACTURING AGREEMENT



This Amendment to Manufacturing Agreement (this "Agreement") is made as of March
29, 2002 (the "Effective Date") by and between Flextronics Malaysia SDN BHD (the
"Supplier") and Com21, Inc. (the "Customer").



R E C I T A L S



The Supplier and the Customer are parties to an Manufacturing Services Contract,
dated March 22, 2000 (the "Manufacturing Agreement"), and have agreed to modify
certain terms of the Manufacturing Agreement as set forth specifically in this
Agreement.



NOW

THEREFORE, for valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:





1. Excess Products and Excess Materials.

1.1 Payments to the Supplier. The Customer acknowledges and agrees that any
materials acquired by the Supplier to support purchase orders and forecasts
under the Manufacturing Agreement (the "Excess Materials") or which have been
ordered by the Supplier to support such Orders and Forecasts (each, an "Excess
Purchase Commitment"), have been rendered obsolete and/or surplus as of the
Effective Date and the Customer agrees to pay the Supplier the actual cost of
the Excess Materials and the actual value of the Excess Purchase Commitments
(together, the "Material Exposure Amount") in the manner provided in Section 3
of this Agreement.



1.2 Delivery to Customer. The Supplier shall deliver the Excess Materials to
Customer as soon as practicable after the Effective Date.



2. Outstanding Accounts Payable.

2.1 From the Supplier to the Customer. The Supplier and the Customer agree that
at the Effective Date the Supplier owes the Customer $212,668.31 (the
"Supplier's Accounts Payable") as payment in respect of Materials purchased by
the Supplier from the Customer in connection with the Manufacturing Agreement.
The parties agree that the Supplier shall pay the Supplier's Accounts Payable to
the Customer in the manner provided in Section 3 of this Agreement.



2.2 From the Customer to the Supplier. The Customer and the Supplier hereby
agree that at the Effective Date the Customer owes the Supplier $1,956,039.30 as
payment in respect of Products and Services provided by the Supplier under the
Manufacturing Agreement (the "Customer's Accounts Payable Amount"). The parties
agree that the Customer shall pay the Customer's Accounts Payable Amount to the
Customer in the manner provided in Section 3 of this Agreement.



3. Manner of Payment.

3.1 Promissory Note. Simultaneously with the execution and delivery of this
Agreement, the Customer is delivering to the Supplier (a) a duly executed
promissory note (the "Note") substantially in the form of Exhibit A, dated the
Effective Date and in a principal amount equal to $2,517,570.60 (the "Note
Amount") which amount consists of: (i) $774,199.61, the Material Exposure
Amount; plus (ii) the Customer's Accounts Payable Amount; minus (iii) the
Supplier's Accounts Payable.



3.2 Warrant. Simultaneously with the execution and delivery of this Agreement,
the Customer shall issue and deliver to Flextronics International Ltd. a warrant
to purchase 150,000 shares of the Customer's common stock, par value $.001 per
share, substantially in the form of Exhibit B (the "Warrant"), and which
incorporates registration rights as mutually determined by the parties.



3.3 Full Satisfaction. The Supplier acknowledges and agrees that the delivery by
the Customer of the Note and the Warrant shall be in full satisfaction of all of
the Customer's obligations under the Manufacturing Agreement as of the Effective
Date. The Customer acknowledges and agrees that the deduction of the Supplier's
Accounts Payable from the Note Amount (as provided in Section 3.1 of this
Agreement) shall be in full satisfaction of the Supplier's obligation to pay the
Supplier's Accounts Payable to the Customer.



4. Condition to Effectiveness. It shall be a condition to the effectiveness of
this Agreement that the Customer shall have delivered the Note and the Warrant
to the Supplier simultaneously with its execution and delivery of this
Agreement.



5. Miscellaneous.

5.1 Severability. If any provision or any part thereof contained in this
Agreement is for any reason held to be invalid or unenforceable in any respect
under the laws of any jurisdiction where enforcement is sought, such invalidity
or unenforceability will not affect any other provision of this Agreement and
this Agreement will be construed as if such invalid or unenforceable provision
or part thereof had not been contained therein.



5.2 Variations. No purported variation or amendment of this Agreement will be
valid unless made or confirmed in writing by a duly authorized representative of
each party.



5.3 Effect on Manufacturing Agreement. The Manufacturing Agreement is hereby
amended, but solely to the extent that any provision of this Agreement is
inconsistent with the provisions of the Manufacturing Agreement. Except as
specifically amended by this Agreement, the Manufacturing Agreement remains
unchanged and continues in full force and effect.



5.4 Waiver. The waiver of any term, condition or provision of this Agreement
must be in writing and signed by an authorized representative of the waiving
party. Any such waiver will not be construed as a waiver of any other term,
condition or provision except as provided in writing, nor a waiver of any
subsequent breach of the same term, condition or provision.



5.5 Assignment. Neither party may assign this Agreement or any part thereof
without the written consent of the other.



5.6 Headings. The headings in this Agreement are inserted for convenience only
and do not constitute a part of any Contract nor are they to be referred to in
its interpretation.



5.7 Governing Law. This Agreement and all transactions under it will be governed
by the laws of the State of California exclusive of any provisions of the United
Nations Convention on the International Sale of Goods and without regard to
principles of conflict of laws. The parties submit to the jurisdiction of the
courts of Santa Clara County, California. The parties hereto expressly waive any
right they may have to a jury trial and agree that any proceedings under this
Agreement shall be tried by a judge without a jury.



IN WITNESS WHEREOF

, the parties hereto have executed this Agreement as of the date first above
written.





FLEXTRONICS MALAYSIA SDN BHD



 

By: ______________________________

Name:

Title:



 

COM21, INC.



 

 

By: ______________________________

Name:

Title:

 

EXHIBIT A

Note

See attached.

 

 

EXHIBIT B

Warrant

See attached.

 

 

COM21, INC.


(a Delaware corporation)



Amount: $2,517,570.60 March 29, 2002

UNSECURED SUBORDINATED PROMISSORY NOTE

WHEREAS, Com21, Inc., a Delaware corporation ("Borrower"), previously entered
into a Manufacturing Agreement by and between Flextronics Malaysia SDN BHD
("Lender") and Borrower, dated as of March 22, 2000 (the "Manufacturing
Agreement").

WHEREAS, Borrow and Lender desire to amend the Manufacturing Agreement with an
Agreement, by and between Borrower and Lender, dated as of even date herewith
(the "Amendment to Manufacturing Agreement").

WHEREAS, in order to induce Borrower and Lender to enter into the Amendment to
Manufacturing Agreement, Borrower and Lender hereby agree to execute this Note
and a Warrant to Purchase Common Stock of even date herewith (the "Warrant").

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
hereinafter and in the Amendment to Manufacturing Agreement, all parties hereto
agree as follows:

Principal Amount

. For value received Borrower promises to pay to the order of Lender the
principal sum of two million five hundred and seventeen thousand five hundred
and seventy and 60/100 Dollars ($2,517,570.60) (the "Principal Amount").



Interest Rate

. The interest rate shall accrue as simple interest on the outstanding Principal
Amount at the rate of eight percent (8%) per annum, compounded monthly, with
respect to the amount of the unpaid principal and interest of the Note.



Payment

. Outstanding principal amount and accrued interest shall be due and payable in
accordance with the payment schedule attached hereto as Schedule A.



The principal amount of this Note and accrued interest thereon may be prepaid in
whole or in part at any time without penalty. All computations of interest shall
be made on the basis of a year of 365 days, or 366 days, as the case may be for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest is payable.

Anything herein to the contrary notwithstanding, if during any period for which
interest is computed hereunder, the amount of interest computed on the basis
provided for in this Note, together with all fees, charges and other payments
which are treated as interest under applicable law, as provided for herein or in
any other document executed in connection herewith, would exceed the amount of
such interest computed on the basis of the Highest Lawful Rate (as defined
herein), Borrower shall not be obligated to pay, and Lender shall not be
entitled to charge, collect, receive, reserve or take, interest in excess of the
Highest Lawful Rate, and during any such period the interest payable hereunder
shall be computed on the basis of the Highest Lawful Rate. As used herein,
"Highest Lawful Rate" means the maximum non-usurious rate of interest, as in
effect from time to time, which may be charged, contracted for, reserved,
received or collected by Lender in connection with this Note under applicable
law.

All payments hereunder shall be in lawful money of the United States of America
at the principal office of the Lender at its address set forth in Section 13, or
at such other place as the Lender hereof may from time to time designate in
writing to the Borrower, not later than 5:00 p.m. Pacific Standard Time on the
due date of the payment as long as such due date is on a Business Day. A
"Business Day" means a day (i) other than Saturday or Sunday, and (ii) on which
banks are not required or authorized to close in New York City. If a payment due
date does not fall on a Business Day, then such payment due date shall be the
next succeeding Business Day which follows such payment due date.

Unsecured Note

. This Note is not secured.



Subordinated Note

. The Lender agrees that all payments on account of the principal and interest
indebtedness under this Note (the "
Subordinated Indebtedness
") shall be subordinate and subject in right of payment, to the extent and in
the manner set forth herein, to the prior payment in full in cash or cash
equivalents of Senior Indebtedness. As used herein, "
Senior Indebtedness
" shall mean any indebtedness, liabilities and other obligations of the Borrower
(whether as primary obligor or as guarantor) to any person (each a "
Senior Lender
") with respect to any working capital, revolving credit or other line of credit
facility, any term loan facility, or any other extension of credit by a bank,
insurance company or financial institution engaged in the business of lending
money, but in each case only to the extent such indebtedness, liability or
obligation is secured. The terms "
indebtedness
," "liabilities" and "obligations" are used herein in their most comprehensive
sense and include any and all advances, debts, obligations and liabilities, now
existing or hereafter arising, whether voluntary or involuntary and whether due
or not due, absolute or contingent, liquidated or unliquidated, determined or
undetermined.



No Voting Rights

. This Note shall not entitle the Lender to any voting rights or other rights as
a stockholder of the Borrower.



Amendment; Waiver

. Any amendment hereto or waiver of any provision hereof may be made only with
the written consent of the Borrower and the Lender. This Note shall inure to the
benefit of and bind the successors, permitted assigns, heirs, executors, and
administrators of the parties hereto, provided that this Note shall not be
transferable or assignable by Lender without the prior written consent of
Borrower.



Events of Default

.



(a) This Note shall become immediately due and payable upon the occurrence of an
Event of Default, whereupon the Note and all such interest shall become and be
immediately due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by Borrower. For
purposes hereof, the occurrence of any of the following shall constitute an
"Event of Default" under this Note:

(i) the failure to make any payment of principal or any other amount payable
hereunder when due under this Note or the breach of any other condition or
obligation under this Note, and the continuation of such failure or breach for
thirty (30) days; or

(ii) the filing of a petition by or against the Borrower under any provision of
applicable bankruptcy or similar law; or appointment of a receiver, trustee,
custodian or liquidator of or for all or any part of the assets or property of
the Borrower; or the insolvency of the Borrower; or the making of a general
assignment for the benefit of creditors by the Borrower.

(b) If any Event of Default shall occur, the Lender may (i) by notice to the
Borrower, declare the entire unpaid principal amount of this Note, all interest
accrued as of the effective date of the Event of Default and all other amounts
payable hereunder to be forthwith due and payable, whereupon all unpaid
principal under this Note, all such accrued interest and all such other amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower.

Governing Law

. This Note is made in accordance with and shall be construed under the laws of
the State of California, other than the conflicts of law principles thereof.



Replacement of Lost, Destroyed, Etc. Note

. The Borrower covenants to the Lender that upon receipt of evidence reasonably
satisfactory to the Borrower of the loss, theft, destruction, or mutilation of
this Note and, in the case of any such loss, theft or destruction, upon receipt
of an indemnity reasonably satisfactory to the Borrower, or in the case of any
such mutilation upon surrender and cancellation of such Note, the Borrower will
make and deliver a new Note, or like tenor, in lieu of the lost, stolen,
destroyed or mutilated Note.



Waiver

. The Borrower hereby expressly waives presentment, demand for payment,
dishonor, notice of dishonor, protest, notice of protest and any other
formality.



Notices

. All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including by facsimile) and mailed, sent
or delivered to the respective parties hereto at or to the following addresses
or facsimile numbers (or at or to such other address or facsimile number as
shall be designated by any party in a written notice to the other parties
hereto):



If to the Lender: Flextronics Malaysia SDN BHD

Lot Plo 37

Kawasan Perindustrian Senai

81400 Senai

Johor, Malaysia

Attn:

If to the Borrower: Com21, Inc.

750 Tasman Drive

Milpitas, CA 95035

Fax: 408-953-9299

Attn: Chief Financial Officer

cc: Corporate Counsel



All such notices and communications shall be effective (i) if delivered by hand,
upon delivery; (ii) if sent by mail, upon the earlier of the date of receipt or
five Business Days after deposit in the mail, first class (or air mail, with
respect to communications to be sent to or from the United States), postage
prepaid; and (iii) if sent by facsimile, when sent.

IN WITNESS WHEREOF, Borrower has caused this Note to be executed by its officer
thereunto duly authorized, as of the date first above written.

COM21, INC.

By:

Name: _____________________________

Title: ______________________________

 

AGREED AND ACCEPTED:

Flextronics Malaysia SDN BHD

By:

Name: _____________________________

Title: ______________________________

SCHEDULE A



Payment Schedule



See attached

 

 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS
NOT REQUIRED.



WARRANT TO PURCHASE 150,000 SHARES OF COMMON STOCK
of
COM21, INC.


Void after March 28, 2005



This certifies, in consideration of entering into that Amendment to
Manufacturing Agreement dated March 29, 2002 by and between Com21, Inc., a
Delaware corporation (the "Company") and Flextronics Malaysia SDN BHD, that
Flextronics International Ltd. or its registered assigns ("Holder") is entitled,
subject to the terms set forth below, to purchase from the Company 150,000
shares of the Common Stock of the Company (such shares of Common Stock, as
adjusted as provided herein, the "Shares"), as constituted on the date hereof
(the "Warrant Issue Date"), upon surrender hereof, at the principal office of
the Company referred to below, with the Notice of Exercise attached hereto as
Exhibit A duly executed, and simultaneous payment therefor in lawful money of
the United States or otherwise as hereinafter provided, at the Exercise Price as
set forth in Section 2 below. The number, character and Exercise Price of such
Shares are subject to adjustment as provided below. The term "Warrant" as used
herein shall include this Warrant, and any warrants delivered in substitution or
exchange therefor as provided herein.

Term of Warrant

. Subject to the terms and conditions set forth herein, this Warrant shall be
exercisable, in whole or in part, during the term commencing on the Warrant
Issue Date and ending at 5:00 p.m., Pacific Standard Time, on March 28, 2005
(the "Expiration Date"), and shall be void thereafter.



Exercise Price

. The Exercise Price at which this Warrant may be exercised shall be $1.31 per
Share, as adjusted from time to time pursuant to Section 12 hereof.



Exercise of Warrant

.



Cash Exercise

. The purchase rights represented by this Warrant are exercisable by the Holder
in whole or in part; such number being subject to adjustment as provided in
Section 12 below), at any time, on or prior to the Expiration Date, by the
surrender of this Warrant and the Notice of Exercise duly completed and executed
on behalf of the Holder, at the office of the Company (or such other office or
agency of the Company as it may designate by notice in writing to the Holder at
the address of the Holder appearing on the books of the Company), upon payment
(i) in cash or by check acceptable to the Company, (ii) by cancellation by the
Holder of indebtedness of the Company to the Holder, or (iii) by a combination
of (i) and (ii), of the aggregate Exercise Price of the Shares to be purchased.



Net Exercise Election

. In lieu of exercising this Warrant by paying the Exercise Price in cash, by
check or by cancellation of indebtedness, the Holder may elect, without payment
of any additional consideration, to receive Shares equal to the value of this
Warrant or any portion thereof by surrender of this Warrant at the principal
office of the Company ("Net Exercise"), together with notice of such election,
in which event the Company shall issue to the Holder such number of Shares as is
computed using the following formula:



X = Y x (A-B)

A



Where: X = the number of Shares to be issued to Holder.

Y = the number of Shares exercised under this Warrant for which the Net Exercise
election is made pursuant to this Section 3(b).

A = the Fair Market Value of one Share.

B = the then effective Exercise Price.



For purposes of this Section 3(b), "Fair Market Value" means, as to a Share,
(i) the average of the closing prices of sales on all domestic securities
exchanges on which the Shares may at the time be listed, or (ii) if there have
been no sales on any such exchange on such day, the average of the highest bid
and lowest asked prices on all such exchanges at the end of such day, or
(iii) if on such day the Shares are not so listed, the average of the
representative bid and ask prices quoted in the Nasdaq National Market as of
4:00 P.M., New York time, on such day, or (iv) if on any day the Shares are not
quoted in the Nasdaq National Market, the average of the highest bid and lowest
asked prices on such day in the domestic over-the-counter market as reported by
the National Quotation Bureau, Incorporated, or any similar successor
organization, in each such case averaged over the period of twenty (20) trading
days immediately preceding two (2) days preceding the date of the net issue
election or other exercise is made pursuant to this Section 3(b). If at any time
the Shares are not listed on any domestic securities exchange or quoted in the
Nasdaq National Market or the domestic over-the counter market, the "Fair Market
Value" shall be the fair value thereof determined by the Board of Directors of
the Company in good faith upon the request of the Holder, and in such case, the
Company will promptly respond in writing to an inquiry by the Holder as to the
then Fair Market Value of the Shares.

Automatic Net Exercise on Expiration

. To the extent this Warrant is not previously exercised as to all of the Shares
subject hereto, and if the Fair Market Value of a Share is greater than the
Exercise Price then in effect, this Warrant shall be deemed automatically
exercised pursuant to Section 3(b) above (even if not surrendered) prior to the
Expiration Date. To the extent this Warrant or any portion hereof is deemed
automatically exercised pursuant to this Section 3(c), the Company shall
promptly notify the Holder of the number of Shares or other securities, if any,
the Holder hereof is to receive by reason of such automatic exercise.



Certificates

. This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the date of its surrender for exercise as provided above,
and the person entitled to receive the Shares issuable upon such exercise shall
be treated for all purposes as the holder of record of such Shares as of the
close of business on such date. Promptly after such date and in any event within
twenty (20) days thereof, the Company at its expense shall issue and deliver to
the person or persons entitled to receive the same a certificate or certificates
for the number of Shares issuable upon such exercise. In the event that this
Warrant is exercised in part, the Company at its expense will execute and
deliver a new Warrant of like tenor exercisable for the number of Shares for
which this Warrant may then be exercised.



No Fractional Shares or Scrip

. No fractional Shares or scrip representing fractional Shares shall be issued
upon the exercise of this Warrant. In lieu of any fractional Share to which the
Holder would otherwise be entitled, the Company shall make a cash payment equal
to the Exercise Price multiplied by such fraction, rounded up to the nearest
cent.



Replacement of Warrant

. On receipt of evidence reasonably satisfactory to the Company of the loss,
theft, destruction, or mutilation of this Warrant and, in the case of loss,
theft, or destruction, on delivery of an indemnity agreement reasonably
satisfactory in form and substance to the Company or, in the case of mutilation,
on surrender and cancellation of this Warrant, the Company at its expense shall
execute and deliver, in lieu of this Warrant, a new warrant of like tenor and
amount.



Rights of Stockholders

. Subject to Sections 9 and 11 of this Warrant, the Holder shall not be entitled
to vote or receive dividends or be deemed the holder of Shares or any other
securities of the Company that may at any time be issuable on the exercise of
this Warrant for any purpose, nor shall anything contained herein be construed
to confer upon the Holder, as such, any of the rights of a stockholder of the
Company or any right to vote for the election of directors or upon any matter
submitted to stockholders at any meeting thereof, or to give or withhold consent
to any corporate action (whether upon any recapitalization, issuance of stock,
reclassification of stock, change of par value, or change of stock to no par
value, consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings, or to receive dividends or subscription rights or otherwise until the
Warrant shall have been exercised and the Shares isssuable upon the exercise
hereof shall have been issued, as provided herein.



Transfer of Warrant

.



Warrant Register

. The Company will maintain a register (the "Warrant Register") containing the
names and addresses of the Holder or Holders. Any Holder of this Warrant or any
portion thereof may change his address as shown on the Warrant Register by
written notice to the Company of such change. Any notice or written
communication required or permitted to be given to the Holder may be delivered
or given by mail to such Holder as shown on the Warrant Register and at the
address shown on the Warrant Register unless the Holder has given written notice
to the Company of a change of address in which case, any such notice or
communication shall be delivered or given to such new address. Until this
Warrant is transferred on the Warrant Register of the Company (but in no event
later than fourteen (14) days following the valid assignment or transfer of such
Warrant), the Company may treat the Holder as shown on the Warrant Register as
the absolute owner of this Warrant for all purposes, notwithstanding any notice
to the contrary.



Transferability and Nonnegotiability of Warrant

. This Warrant may not be transferred or assigned in whole or in part without
compliance with all applicable federal and state securities laws by the
transferor and the transferee (including the delivery of investment
representation letters, broker letters and/or legal opinions reasonably
satisfactory to the Company, if such are requested by the Company). Subject to
the provisions of this Warrant with respect to compliance with the Securities
Act of 1933, as amended (the "Act"), title to this Warrant, together with the
rights thereunder, may be transferred by endorsement (by the Holder executing
the Assignment Form annexed hereto) and delivery in the same manner as a
negotiable instrument transferable by endorsement and delivery; provided,
however, that this Warrant may not be transferred in part unless such transfer
is to a transferee who pursuant to such transfer receives the right to purchase
at least 1,000 Shares hereunder (as adjusted pursuant to Section 12 hereof).



Assignment of Warrant Upon a Transfer

. On surrender of this Warrant for exchange, properly endorsed on the Assignment
Form appended hereto as Exhibit B and subject to the provisions of this Warrant
with respect to compliance with the Act and with the limitations on assignments
and transfers and contained in this Section 7, the Company at its expense shall
issue to or on the order of the Holder a new warrant or warrants of like tenor,
in the name of the Holder or as the Holder may direct, for the number of Shares
issuable upon exercise thereof.



Compliance with Securities Laws

.



The Holder of this Warrant, by acceptance hereof, acknowledges that this Warrant
and the Shares are being acquired solely for the Holder's own account and not as
a nominee for any other party, and for investment, and that the Holder will not
offer, sell, or otherwise dispose of this Warrant or any Shares except under
circumstances that will not result in a violation of the Act or any state
securities laws. Upon exercise of this Warrant, the Holder shall, if requested
by the Company, confirm in writing, in a form satisfactory to the Company, that
the shares of Common Stock so purchased are being acquired solely for the
Holder's own account and not as a nominee for any other party, for investment,
and not with a view toward distribution or resale.

This Warrant and all Shares issued upon exercise of this Warrant shall be
stamped or imprinted with a legend in substantially the following form (in
addition to any legend required by state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. SUCH SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE
SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO THE SECRETARY OF THE
COMPANY AT THE PRINCIPAL EXECUTIVE OFFICES OF THE COMPANY.

Reservation of Stock

. The Company covenants that until the Expiration Date, the Company shall:
(a) reserve from its authorized and unissued capital stock a sufficient number
of shares to provide for the issuance of the Shares upon the exercise of this
Warrant, and (b) from time to time, will take all steps necessary to amend its
Certificate of Incorporation (the "Certificate") to provide sufficient reserves
of Shares issuable upon exercise of the Warrant. The Company further covenants
that all Shares that may be issued upon exercise of the rights represented by
this Warrant and payment of the Exercise Price, all as set forth herein, will be
validly issued, fully paid, non-assessable and free from all taxes, liens, and
other charges in respect of the issue thereof (other than taxes in respect of
any transfer occurring contemporaneously or otherwise specified herein). The
Company agrees that its issuance of this Warrant shall constitute full authority
to its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for Shares and to distribute such
other securities or property as may be issuable upon the exercise of this
Warrant.



Registration Rights

.



(a) The Company shall file, as promptly as reasonably practicable and in any
event within ninety (90) days of the Warrant Issue Date, a registration
statement on Form S-3, (or any successor form then available covering the
issuance and resale of securities with respect to this Warrant) (the
"Registration Statement") covering the issuance and resale of the Shares to be
issued upon exercise of this Warrant (the "Registrable Securities"). The Company
shall use its reasonable best efforts to (i) cause such Registration Statement
to be declared effective as soon as practicable thereafter, and (ii) to keep
such Registration Statement continuously effective, supplemented and amended to
the extent necessary to comply with the provisions of the Act with respect to
the disposition of all of the Registrable Securities until the earlier of
(A) the date which is two (2) years after the date hereof, (B) the date one year
after this Warrant shall have been exercised in full (or, if this Warrant shall
have been exercised in a "net exercise" pursuant to Section 3(b), one year after
the Warrant Issue Date) and (C) the date when all Registrable Securities covered
by such Registration Statement have been sold.

(b) All expenses incurred in connection with the registration pursuant to this
Section 9, excluding underwriters' or brokers' discounts and commissions and any
fees of counsel for the Holder, but including registration fees, all fees and
expenses of complying with state securities laws, and the fees and disbursements
of the Company's counsel and accountants, shall be paid by the Company.

(c) In the event any Registrable Securities are included in a Registration
Statement under this Agreement:

(i) The Company shall indemnify and hold harmless the Holder, such Holder's
directors and officers, each person who participates in the offering of such
Registrable Securities, including underwriters (as defined in the Act), and each
person, if any, who controls such Holder or participating person within the
meaning of the Act (collectively, the "Holder Indemnified Parties"), against any
losses, claims, damages or liabilities, joint or several, to which they may
become subject under the Act or otherwise, insofar as such losses, claims,
damages or liabilities (or proceedings in respect thereof) arise out of or are
based upon any untrue or alleged untrue statement of any material fact contained
in the Registration Statement on the effective date thereof (including any
prospectus filed under Rule 424 under the Act or any amendments or supplements
thereto) or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and shall reimburse such Holder
Indemnified Parties for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action, as such expenses are incurred; provided, however, that this
indemnity agreement shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company; provided, further, that the Company shall not be
liable to any Holder Indemnified Party in any such case for any such loss,
claim, damage, liability or action to the extent that it arises out of or is
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in connection with the Registration Statement, preliminary
or final prospectus, or amendments or supplements thereto, in reliance upon and
in conformity with written information furnished by or on behalf of such Holder
Indemnified Party expressly for use in connection with such registration. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of any such Holder Indemnified Party and shall survive the
transfer of the Registrable Securities and any termination of the Warrant.

(ii) The Holder shall indemnify and hold harmless the Company, each of its
directors and officers, each person, if any, who controls the Company within the
meaning of the Act, and each agent and any underwriter for the Company (within
the meaning of the Act) (collectively, the "Company Indemnified Parties")
against any losses, claims, damages or liabilities, joint or several, to which
any such Company Indemnified Party may become subject under the Act or
otherwise, insofar as such losses, claims, damages or liabilities (or
proceedings in respect thereof) arise out of or are based upon any untrue or
alleged untrue statement of any material fact contained in the Registration
Statement (including any prospectus filed under Rule 424 under the Act or any
amendments or supplements thereto) or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, in
each case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, preliminary or final prospectus, or amendments or
supplements thereto, in reliance upon and in conformity with written information
furnished by or on behalf of the Holder expressly for use in connection with
such registration; and the Holder shall reimburse any legal or other expenses
reasonably incurred by any Company Indemnified Party in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that this indemnity agreement shall not apply to amounts paid
in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder; provided, further,
that the liability of the Holder hereunder shall be limited to the proportion of
any such loss, claim, damage, liability or expense which is equal to the
proportion that the net proceeds from the sale of the shares sold by the Holder
under such Registration Statement bears to the total net proceeds from the sale
of all securities sold thereunder, but not in any event to exceed the net
proceeds received by the Holder from the sale of Registrable Securities covered
by such Registration Statement.

(iii) Promptly after receipt by an indemnified party under this Section 9(b) of
notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against any indemnifying party under this
Section 9(b), notify the indemnifying party in writing of the commencement
thereof and the indemnifying party shall have the right to participate in and
assume the defense thereof with counsel selected by the indemnifying party and
reasonably satisfactory to the indemnified party; provided, however, that an
indemnified party shall have the right to retain its own counsel, with all fees
and expenses thereof to be paid by such indemnified party, and to be apprised of
all progress in any proceeding the defense of which has been assumed by the
indemnifying party.

(iv) To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages or liabilities in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified party in connection with the actions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of material
fact or omission or alleged omission to state a material fact, has been made by,
or relates to information supplied by, such indemnifying party or indemnified
party, and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the losses, claims, damages or liabilities referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding.
Notwithstanding the foregoing, no person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

Notices

.



Certificates of Adjustment

. Whenever the Exercise Price or number of shares purchasable hereunder shall be
adjusted pursuant to Section 12 hereof, the Company shall issue a certificate
signed by its Chief Financial Officer setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated and the Exercise Price and number of Shares
purchasable hereunder after giving effect to such adjustment, and shall cause a
copy of such certificate to be mailed (by first class mail, postage prepaid) to
the Holder of this Warrant.



Notice of Certain Events

. In case



the Company shall take a record of the holders of its Shares (or other stock or
securities at the time receivable upon the exercise of this Warrant) for the
purpose of entitling them to receive any dividend or other distribution, or any
right to subscribe for or purchase any shares of stock of any class or any other
securities, or to receive any other right, or

of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation, or

of any voluntary dissolution, liquidation or winding-up of the Company,

then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation or winding-up is to take place, and
the time, if any is to be fixed, as of which the holders of record of shares of
Common Stock (or such stock or securities at the time receivable upon the
exercise of this Warrant) shall be entitled to exchange their shares of Common
Stock (or such other stock or securities) for securities or other property
deliverable upon such reorganization, reclassification, consolidation, merger,
conveyance, dissolution, liquidation or winding-up. Such notice shall be mailed
at least 20 days prior to the date therein specified.

Notice Mechanics

. All notices and other communications required or permitted hereunder shall be
in writing, shall be deemed to be given upon receipt or, if earlier, (a) five
(5) days after deposit with the U.S. Postal Service or other applicable postal
service, if delivered by first class mail, postage prepaid, (b) upon delivery,
if delivered by hand, (c) one business day after the business day of deposit
with Federal Express or similar overnight courier, freight prepaid for priority
overnight delivery, or (d) one business day after the business day of facsimile
transmission, if delivered by facsimile transmission with copy by first class
mail, postage prepaid, and shall be addressed (i) if to the Holder, at the
Holder's address as set forth on the Warrant Register, and (ii) if to the
Company, at the address of its principal corporate offices (attention: Chief
Financial Officer) or at such other address as a party may designate by ten days
advance written notice to the other party pursuant to the provisions above. In
the event the notice requirements of this section are not complied with or
waived in writing, the Company shall forthwith either cause the closing of the
transaction to be postponed until such requirements have been complied with, or
cancel such transaction.



Amendments

.



(a) Any term of this Warrant may only be amended with the written consent of the
Company and the Holder. Any amendment effected in accordance with this Section
11 shall be binding upon each holder of any of the Common Stock Warrants, each
future holder of all such Common Stock Warrants, and the Company; provided,
however, that such amendment must apply to all such holders equally and ratably
in accordance with the number of Shares issuable upon exercise of their Common
Stock Warrants. The Company shall promptly give notice to all holders of Common
Stock Warrants of any amendment effected in accordance with this Section 11.



(b) No waivers of or exceptions to any term, condition or provision of this
Warrant, in any one or more instances, shall be deemed to be, or construed as, a
further or continuing waiver of any such term, condition or provision.



Adjustments

. The Exercise Price and the number of Shares purchasable hereunder are subject
to adjustment from time to time as follows:



12.1 Merger, Sale of Assets, Etc.

If at any time, while this Warrant, or any portion thereof, is outstanding and
unexpired there shall be (i) a reorganization (other than a combination,
reclassification, exchange or subdivision of shares otherwise provided for
herein), (ii) a merger or consolidation of the Company with or into another
corporation in which the Company is not the surviving entity, or a reverse
triangular merger in which the Company is the surviving entity but the shares of
the Company's capital stock outstanding immediately prior to the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash, or otherwise, or (iii) a sale or transfer of the Company's
properties and assets as, or substantially as, an entirety to any other person,
then, as a part of such reorganization, merger, consolidation, sale or transfer,
lawful provision shall be made so that the holder of this Warrant shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified herein and upon payment of the Exercise Price then in effect,
the number of shares of stock or other securities or property of the successor
corporation resulting from such reorganization, merger, consolidation, sale or
transfer which a holder of the shares deliverable upon exercise of this Warrant
would have been entitled to receive in such reorganization, consolidation,
merger, sale or transfer had this Warrant been exercised immediately before such
reorganization, merger, consolidation, sale or transfer, all subject to further
adjustment as provided in this Section 12. The foregoing provisions of this
Section 12.1 shall similarly apply to successive reorganizations,
consolidations, mergers, sales and transfers and to the stock or securities of
any other corporation which are at the time receivable upon the exercise of this
Warrant. If the per share consideration payable to the holder hereof for shares
in connection with any such transaction is in a form other than cash or
marketable securities, then the value of such consideration shall be determined
in good faith by the Company's Board of Directors. In all events, appropriate
adjustment (as determined in good faith by the Company's Board of Directors)
shall be made in the application of the provisions of this Warrant with respect
to the rights and interests of the Holder after the transaction, to the end that
the provisions of this Warrant shall be applicable after that event, as near as
reasonably may be, in relation to any shares or other property deliverable after
that event upon exercise of this Warrant.



12.2 Reclassification, etc.

If the Company at any time while this Warrant, or any portion thereof, remains
outstanding and unexpired shall, by reclassification of securities or otherwise,
change any of the securities as to which purchase rights under this Warrant
exist into the same or a different number of securities of any other class or
classes, this Warrant shall thereafter represent the right to acquire such
number and kind of securities as would have been issuable as the result of such
change with respect to the securities which were subject to the purchase rights
under this Warrant immediately prior to such reclassification or other change
and the Exercise Price therefor shall be appropriately adjusted, all subject to
further adjustment as provided in Section 12.



12.3 Split, Subdivision or Combination of Shares

. If the Company at any time while this Warrant, or any portion thereof, remains
outstanding and unexpired shall split, subdivide or combine the securities as to
which purchase rights under this Warrant exist, into a different number of
securities of the same class, the Exercise Price for such securities shall be
proportionately decreased in the case of a split or subdivision or
proportionately increased in the case of a combination.



12.4 Adjustments for Dividends in Stock or Other Securities or Property

. If while this Warrant, or any portion hereof, remains outstanding and
unexpired the holders of the securities as to which purchase rights under this
Warrant exist at the time shall have received, or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, other or additional stock or other
securities or property of the Company by way of dividend, then and in each case,
this Warrant shall represent the right to acquire, in addition to the number of
shares of the security receivable upon exercise of this Warrant, and without
payment of any additional consideration therefor, the amount of such other or
additional stock or other securities or property of the Company which such
holder would hold on the date of such exercise had it been the holder of record
of the security receivable upon exercise of this Warrant on the date of such
distribution or such record date and had thereafter, during the period from the
date of such distribution or such record date to and including the date of such
exercise, retained such shares and/or all other additional stock available by it
as aforesaid during such period, giving effect to all adjustments called for
during such period by the provisions of this Section 12.



12.5 Certificate as to Adjustments

. Upon the occurrence of each adjustment or readjustment pursuant to this
Section 12, the Company at its expense shall promptly compute such adjustment or
readjustment in accordance with the terms hereof and furnish to each holder of
this Warrant a certificate setting forth such adjustment or readjustment and
showing in detail the facts upon which such adjustment or readjustment is based.
The Company shall, upon the written request, at any time, of any such holder,
furnish or cause to be furnished to such holder a like certificate setting
forth: (i) such adjustments and readjustments; (ii) the Exercise Price at the
time in effect; and (iii) the number of Shares and the amount, if any, of other
property which at the time would be received upon the exercise of the Warrant.



12.6 No Impairment

. The Company will not, by any voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Company, but will at all times in good faith assist in the
carrying out of all the provisions of this Section 12 and in the taking of all
such action as may be necessary or appropriate in order to protect the rights of
the holders of this Warrant against impairment.



Miscellaneous

.



Governing Law

. This Warrant shall be governed by and construed under the laws of the State of
California, excluding that body of law relating to conflict of laws.



Counterparts

. This Warrant may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.



IN WITNESS WHEREOF, Com21, Inc. has caused this Warrant to be executed by its
officers thereunto duly authorized.

Dated: March 29, 2002

COM21, INC.

 

By:

George Merrick

President and Chief Executive Officer

FLEXTRONICS INTERNATIONAL, LTD.

By:

Name:

Title:



Exhibit A

NOTICE OF EXERCISE

To: _______________

(a) The undersigned hereby elects to purchase ________ shares of Common Stock of
Com21, Inc., pursuant to the terms of the attached Warrant, and:

(check one)

_____ tenders herewith payment of the purchase price for such shares in full;

OR

_____ tenders ________ shares of Common Stock purchasable under this Warrant
pursuant to Section 3(b) of this Warrant (net-exercise).

(b) In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the shares of Common Stock are being acquired solely for the account of the
undersigned and not as a nominee for any other party, and for investment, and
that the undersigned will not offer, sell, or otherwise dispose of any such
shares of Common Stock except under circumstances that will not result in a
violation of the Securities Act of 1933, as amended, or any state securities
laws.

(c) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:



 

[Print Name]

(d) Please issue a Warrant for the unexercised portion of the attached Warrant
in the name of the undersigned or in such other name as is specified below:



 

[Print Name]

 

Date:

[Signature]



[Print Name]



[Title, if applicable]



Exhibit B

ASSIGNMENT FORM

FOR VALUE RECEIVED, the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under the within Warrant, with respect to the number of shares
of Common Stock set forth below:

Name of Assignee

Address

No. of Shares

                 

and does hereby irrevocably constitute and appoint ____________________ Attorney
to make such transfer on the books of Com21, Inc. maintained for the purpose,
with full power of substitution in the premises.

The undersigned also represents that, by assignment hereof, the Assignee
acknowledges that this Warrant and the shares of stock to be issued upon
exercise hereof or conversion thereof are being acquired for investment and that
the Assignee will not offer, sell or otherwise dispose of this Warrant or any
shares of stock to be issued upon exercise hereof or conversion thereof except
under circumstances which will not result in a violation of the Securities Act
of 1933, as amended, or any state securities laws. Further, the Assignee has
acknowledged that upon exercise of this Warrant, the Assignee shall, if
requested by the Company, confirm in writing, in a form satisfactory to the
Company, that the shares of stock so purchased are being acquired for investment
and not with a view toward distribution or resale.

DATED: _____________________



 

Signature of Holder





 

(Witness)



 

 

 